Citation Nr: 0013712	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-13 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from May 1967 to May 1969.  

Historically, appellant appealed a September 1995 rating 
decision by the Montgomery, Alabama, Regional Office (RO), 
which granted service connection and assigned an original 
noncompensable rating for post-traumatic stress disorder, 
effective January 24, 1995.  A February 1997 "Travel Board" 
hearing was held before a Member of the Board of Veterans' 
Appeals (Board) who has since left the Board.  In June 1997, 
the Board remanded the case to the RO for additional 
development.  By a January 1998 rating decision, the RO, in 
effect, assigned an original rating of 50 percent for post-
traumatic stress disorder, effective January 24, 1995.  In a 
subsequent February 1998 written statement, appellant stated 
that he was satisfied with the 50 percent original rating 
assigned for post-traumatic stress disorder, effective 
January 24, 1995.  Therefore, that February 1998 written 
statement constitutes a withdrawal of appellant's claim for 
an increased rating for post-traumatic stress disorder from 
that appeal.  See 38 C.F.R. § 20.204(b)(c) (1999).  

This matter came before the Board on appeal from a June 1998 
rating decision which denied a claim for a total rating for 
compensation purposes based on individual unemployability.  A 
December 1998 RO hearing was held.  By a January 1999 rating 
decision, the evaluation for post-traumatic stress disorder 
was increased from 50 percent to 70 percent, effective August 
28, 1997.  A February 1999 Supplemental Statement of the Case 
included a letter advising appellant of that increased rating 
grant and requested that he notify the RO within 60 days 
"[i]f this action satisfies your appeal."  In a written 
statement dated later that month, appellant stated that "I 
agree to the increase from 50% PTSD to 70% PTSD effective 
August 28, 1997."  Thus, the Board construes the appellate 
issue as limited to entitlement to a total rating for 
compensation purposes based on individual unemployability, 
and will proceed accordingly.  



REMAND

In July and August 1998 written statements (on VA Form 9), 
appellant checked off a box indicating that he wanted a "BVA 
hearing in Washington, DC."  In a written statement dated 
later in August 1998, appellant requested an RO hearing; and 
a hearing before a hearing officer at the RO was held in 
December 1998.  The Board's administrative staff sent him a 
letter in August 1999, requesting him to clarify what type of 
Board hearing he wanted.  Later that month, appellant 
responded, by requesting a hearing before a Board Member in 
Washington, D.C.  

Although an October 12, 1999 hearing before a Board Member in 
Washington, D.C. was scheduled, appellant failed to report 
for it.  In a letter dated October 9th but received by the 
Board on October 18, 1999, appellant alleged that he had been 
unable to attend that hearing due to depression and requested 
rescheduling of the hearing.  In February 2000, the 
undersigned Board Member sent appellant a letter, informing 
appellant that said October 18th letter had been construed as 
a motion to reschedule the October 12, 1999 Board hearing and 
that the motion had been granted for good cause.  

Although an April 11, 2000 Board hearing was scheduled, on 
that hearing date, a letter from appellant was received by 
the Board, stating that he was unable to attend that hearing 
due to depression and requesting rescheduling of the hearing.  
Subsequently, a May 2000 letter from appellant was received 
by the Board, requesting a videoconference Board hearing in 
Montgomery, Alabama instead of an in-person hearing in 
Washington, D.C.  Since "Travel Board hearings" are 
scheduled by the RO (See 38 C.F.R. § 20.704(a) (1999)), the 
Board is herein remanding the case for that purpose, in order 
to satisfy procedural due process concerns.  As this is a 
procedural due process remand on a total rating based upon 
individual unemployability appellate claim, a well-grounded 
determination is not required at this time.  



Accordingly, the case is REMANDED for the following:

The RO should schedule a videoconference 
"Travel Board" hearing, and provide 
appellant and his representative notice 
thereof.  If he desires to withdraw the 
hearing request prior to the hearing, he 
may do so in writing pursuant to 
applicable provisions.  

The veteran is free to submit additional argument or evidence 
on this matter while undergoing remand development.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



